15 So. 3d 619 (2009)
Arnold ANCRUM, Appellant,
v.
Walter A. McNEIL, Secretary, Florida Department of Corrections, Appellee.
No. 1D08-5485.
District Court of Appeal of Florida, First District.
June 9, 2009.
Rehearing Denied September 1, 2009.
Arnold Ancrum, pro se, Appellant.
Bill McCollum, Attorney General, and LaDawna Murphy, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
By timely petition for writ of certiorari, Arnold Ancrum seeks review of the denial of his petition for writ of mandamus, in which he sought an order directing that he be transferred to a correctional institution closer to his family. In accordance with Oscar v. Florida Department of Corrections, 973 So. 2d 596 (Fla. 1st DCA 2008), we treat this proceeding as an appeal of a final order. On the merits, the circuit court correctly determined that Ancrum does not have a clear legal right to a transfer to any particular correctional institution, and that mandamus will therefore not lie to compel that result.
AFFIRMED.
WOLF, WEBSTER, and CLARK, JJ., concur.